Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered. Claims 1-6 & 8-16 remain pending in the application wherein claims 1, 8 & 16 are the only sole pending claims in independent form. Claims 1-3 were amended. Claim 7 was cancelled. Claim 16 is new. Claims 8-14 remain withdrawn from consideration.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 06/15/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions

4.	Applicant's election was filed on 10/09/2020 with traverse of Group I, claims 1-7 for further examination. Newly submitted claim 16 is directed to an invention that is independent or distinct from the invention of Group I, originally claimed for the following reasons: 

a printed circuit board having a component mounted thereon; 
an application liquid nozzle that sprays an application liquid onto a predetermined area of the printed circuit board; 
a wall that is arranged so as to surround the predetermined area of the printed circuit board, and includes a flow channel through which the application liquid that has been sprayed from the application liquid nozzle flows to the predetermined area; 
a first air nozzle that is provided adjacent to the wall, and sprays air onto the printed circuit board and an area in a vicinity of the wall; and 
a second air nozzle that sprays air onto the component so as to surround the component with the air sprayed by the second air nozzle, the component being mounted on a second predetermined area of an application surface of the printed circuit board, and the second predetermined area being different from the predetermined area and being located apart from the area in the vicinity of the wall.
Group II, Claims 8-14, currently withdrawn.
Group III, Claim 16, drawn to an applying system comprising: 
a printed circuit board; 
an application liquid nozzle that sprays an application liquid onto a predetermined area of the printed circuit board; 
a wall that is arranged so as to surround the predetermined area of the printed circuit board, and includes a flow channel through which the application liquid that has been sprayed from the application liquid nozzle flows to the predetermined area, the wall further comprising a projecting portion that extends outward along a direction transverse to a direction along which the application liquid is sprayed; and 
an air nozzle that is provided adjacent to the wall, and sprays air onto the printed circuit board.
Thus a prior art that satisfies the limitations of claim 1 would not necessarily satisfy the limitations of claim 16, as both of them contain different combinations of structural components with different functional limitations. Thus, regardless of the search method, inventions with different limitations will require different search strategies, and the times to consider the relevancy of collective references would increase proportionality as well and it would be necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention. Thus far, applicant has not proved or provided convincing argument that there is no material difference between the three inventions currently on the record.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, newly submitted claim 16 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
5.	Claims 1-6 & 15 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Miya (US 2006/0021636 A1) hereinafter Miya.
In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
Further regarding claim 1, the recitation “a printed circuit board having a component mounted thereon… onto the component so as to surround the component with the air sprayed by the second air nozzle, the component being mounted on a second predetermined area of an application surface of the printed circuit board, and In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on 
	As regards to claim 1, Miya discloses a substrate processing system for performing predetermined processing by supplying a processing liquid to a substrate W (e.g. semiconductor wafers, glass substrates for photo mask, glass substrates for liquid crystal display, glass substrates for plasma display and optical disk substrates) while rotating the substrate (abs; fig 1; clm 1), comprising: 
	a substrate W (e.g. semiconductor wafers, glass substrates for photo mask, glass substrates for liquid crystal display, glass substrates for plasma display and optical disk substrates) capable of having a component mounted thereon ([0003]; [0028]-[0032]; [0039]; fig 1-4 & 7A-7B; clm 1-2);
an application liquid nozzle 6 that sprays an application liquid onto a predetermined area of the substrate W (e.g. semiconductor wafers, glass substrates for photo mask, glass substrates for liquid crystal display, glass substrates for plasma display and optical disk substrates) ([0003]; [0022]-[0027]; fig 1-4; clm 1); 
a through hole wall 9e that is arranged so as to surround the predetermined area of the substrate W (e.g. semiconductor wafers, glass substrates for photo mask, glass substrates for liquid crystal display, glass substrates for plasma display and optical disk substrates), and includes a flow path through which the application liquid that has been sprayed from the application liquid nozzle 6 flows to the predetermined area ([0027]-[0031]; fig 1-4 & 7A-7B; clm 1); and 
an first air nozzle 90b that is provided adjacent to the through hole wall 9e, and sprays air onto the substrate W (e.g. semiconductor wafers, glass substrates for photo 
a second air nozzle 9b that sprays air onto the substrate W (e.g. semiconductor wafers, glass substrates for photo mask, glass substrates for liquid crystal display, glass substrates for plasma display and optical disk substrates) capable of having a component mounted thereon so as to be capable of surrounding the component with the air sprayed by the second air nozzle 9b, the component capable of being mounted on a second predetermined area of an application surface of the substrate W (e.g. semiconductor wafers, glass substrates for photo mask, glass substrates for liquid crystal display, glass substrates for plasma display and optical disk substrates), and the second predetermined area capable of being different from the predetermined area and being located apart from the area in the vicinity of the through hole wall 9e ([0028]-[0032]; [0039]; fig 1-4 & 7A-7B; clm 1-2).
As regards to claim 2, Miya discloses a substrate processing system (abs; fig 1; clm 1), wherein the first air nozzle 90b is provided adjacent to a part of an outer periphery of the through hole wall 9e ([0028]-[0032]; [0039]; fig 1-4 & 7A-7B; clm 1-2). 
Regarding claim 3, the recitation “a component that is mounted on an application surface of the printed circuit board”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Miya since Miya meets all the structural elements of the claim and is capable of being mounted adjacent a component that is mounted on an application surface of the board, if so desired, and does not add structure to the claim. Expressions In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 3, Miya discloses a substrate processing system (abs; fig 1; clm 1), wherein the first air nozzle 90b is provided adjacent to a side of the through hole wall 9e that is adjacent to the substrate W (e.g. semiconductor wafers, glass substrates for photo mask, glass substrates for liquid crystal display, glass substrates for plasma display and optical disk substrates) capable of having a component mounted thereon ([0028]-[0032]; [0039]; fig 1-4 & 7A-7B; clm 1-2). 

Regarding claim 5, the recitation “to change a flow rate of the air that is sprayed from the air nozzle between a first flow rate at a spray time during which the application liquid is sprayed by the application liquid nozzle and a second flow rate at a non-spray time during which the application liquid is not sprayed”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Miya since Miya meets all the structural elements of the claim and is capable of changing a flow rate of the air that is sprayed from the air nozzle between a first flow rate at a spray time during which the application liquid is sprayed by the application liquid nozzle and a second flow rate at a non-spray time during which the application liquid is not sprayed, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 5, Miya discloses a substrate processing system (abs; fig 1; clm 1), further comprising a controller 80 that controls an air spraying operation of the air nozzle 90b, the controller 80 capable of changing a flow rate of the air that is sprayed from the air nozzle 90b between a first flow rate at a spray time during which the application liquid is sprayed by the application liquid nozzle 6 and a second flow rate at a non-spray time during which the application liquid is not sprayed ([0028]-[0043]; [0046]-[0049]; fig 1).  
Regarding claim 6, the recitation “to change the flow rate of the air that is sprayed from the air nozzle so that the second flow rate of the air at the non-spray time of the application liquid is higher than the first flow rate of the air at the spray time of the application liquid”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Miya since Miya meets all the structural elements of the claim and is capable of changing the flow rate of the air that is sprayed from the air nozzle so that the second flow rate of the air at the non-spray time of the application liquid is higher than the first flow rate of the air at the spray time of the application liquid, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 6, Miya discloses a substrate processing system (abs; fig 1; clm 1), wherein the controller 80 is capable of changing the flow rate of the air that is sprayed from the air nozzle 90b so that the second flow rate of the air at the non-spray time of the application liquid is higher than the first flow rate of the air at the spray time of the application liquid ([0028]-[0043]; [0046]-[0049]; fig 1). 
As regards to claim 15, Miya discloses a substrate processing system (abs; fig 1; clm 1), further comprising: a chemical solution source 31, the chemical solution source 31 connecting to the application liquid nozzle 6, a gas supplying part 21, the gas supplying part 21 connecting to the air nozzle 90b, wherein the application liquid nozzle 6 and the through hole wall 9e are supplied only by the chemical solution source 31, 

Response to Arguments
6.	Applicant's arguments filed 01/11/2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
(a) If the Examiner is arguing that the feature of "printed circuit board" is a product-by- process limitation,… If the Examiner is arguing that the feature of "printed circuit board" is an intended use, such an argument would be incorrect because again a printed circuit board is a tangible structural component, not a description of how a board can be manipulated by a person…. However, referring to a printed circuit board in claim 1 is not a description of how the board will be used: again one of ordinary skill in the art would recognize this phrase as referring to a particular type of hardware. 
Therefore, regardless of whether the Examiner is arguing that "printed circuit board" is a product-by-process limitation, or an intended use, either position is incorrect and this phrase should be given full patentable weight because it describes structure. The case law cited in the Office Action is similar the above-quoted portions from the MPEP and does not prove that the "printed circuit board" can be ignored when examining the claims. In claim 1 as currently amended, the phrase "a printed circuit board having a component mounted thereon" is recited and the "component" recited in this clause should be given patentable weight for the same reasons stated above. The case law cited in the Office Action on pages 8-9 does not apply to the present situation. 
(b) Miya does not disclose the following combination of features: 
"a first air nozzle that is provided adjacent to the wall, and sprays air onto the printed circuit board and an area in a vicinity of the wall; and 
a second air nozzle that sprays air onto the component so as to surround the 
component with the air sprayed by the second air nozzle, the component being mounted on a second predetermined area of an application surface of the printed circuit board, and the second predetermined area being different from the predetermined area and being located apart from the area in the vicinity of the wall." 
Firstly, Miya simply does not disclose the structure claimed in claim 1 because the substrate W in this reference is devoid of any components mounted thereon. Miya thus does not disclose the above features of claim 1, particularly, the feature of the second air nozzle (the last clause of claim 1).
Secondly, there is a functional difference between the first air nozzle and the second air nozzle. The first air nozzle prevents the application liquid from being scattered beyond the predetermined area. Meanwhile, air sprayed from the second air nozzle prevents the application liquid from adhering to a component. Miya does not disclose this functionality.
(c) Claims 2-6 & 15 are patentable over Miya for at least the same reasons, as well as for the features recited within these claims.
(d) New Claim 16.

7.	In response to applicant’s arguments, please consider the following comments.

(b) As already discussed above in detail regarding claim 1, the recitation “a printed circuit board having a component mounted thereon… onto the component so as to surround the component with the air sprayed by the second air nozzle, the component being mounted on a second predetermined area of an application surface of In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the 
That is, the first and second air nozzles 90b, 9b disclosed by Miya are designed to eject inert gas onto the substrate to reliably prevent the treatment liquid ejected from the application liquid nozzle 6 from entering the non-processing area NTR in order to ensure that other components that are not intended to be influxed by the
treatment liquid have an inert gas barrier to protect them. The provision of the first and second air nozzles 90b, 9b respectively guarantees that a plurality of different areas/zones or components/parts are not influxed by the treatment liquid. Since Miya discloses the first and second air nozzles 90b, 9b, Miya meets all the structural elements of the claim and it is easily conceivable to one of ordinary skill in the art to inject air towards a component mounted in a second predetermined area of an application surface of the printed circuit and surround the component by the ejected air, the second predetermined area being a different area on the substrate than the predetermined area and is an arrangement that one of ordinary skill in the art would conceive for a product design requirement that does not want components of the second predetermined area to be influxed by the treatment liquid and thus Miya is indeed capable of spraying air onto a printed circuit board having a component mounted thereon and onto the component so as to surround the component with the air sprayed by the second air nozzle, the component being mounted on a second predetermined area of an application surface of the printed circuit board, and the second predetermined area being different from the predetermined area and being located apart from the area in the vicinity of the wall.

(d) New Claim 16 is withdrawn, see Election/Restrictions above.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717